Title: To James Madison from William Willis, 12 October 1802 (Abstract)
From: Willis, William
To: Madison, James


12 October 1802, Barcelona. “Imediately after writing my Letter to you upon the Subject of the insolent Letter from Lewis I thought it best to summons both Lewis & Baker, In order that they should appear together and to answer to the interrogations that I should put to them and, to commit Lewis for his insolent Letter, Lewis remaind silent; but Baker returnd the following insulting reply, I inclose you the sumons and answer.” “Having been before insulted by Baker in Prison” and having had two previous verbal summonses disobeyed by him, at which time Willis refrained from arresting him because of “his being a Little unwell,” Willis applied to the governor to have them both arrested. Thinks it best to detain Baker in prison until he can find Lewis, who has “concealed himself,” and wishes each present at the interrogation of the other.
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC 1 p. Marked duplicate. In a clerk’s hand, except for address, complimentary close, and signature in Willis’s hand. Docketed by Wagner as received 21 Jan.



   
   Willis to JM, 9 Oct. 1802.



   
   Willis enclosed copies (2 pp.) of the 10 Oct. 1802 summonses sent to Thomas Lewis and William Baker requesting them to appear before Willis at the U.S. consulate; a correction changing the date to 11 Oct.; and Baker’s 11 Oct. 1802 reply, stating “when it is officially communicated to me by whom this desire ⟨is⟩ made I shall then govern myself accordingly.” Baker’s reply is attested to by Peter Stirling and James Soucheiren. Lewis and Baker were captain and supercargo of the Pomona, the ship that supposedly carried the false papers (see Willis’s 2 Nov. 1802 interrogatory of Baker [DNA: RG 59, CD, Barcelona, vol. 1]).



   
   A full transcription of this document has been added to the digital edition.

